DAY, J.
1. Where a devisee or legatee in a will dies prior to the testator, such devisee or legatee not being a child or other relative of the testator within the terms of Section 10581, General Code, and such will contains no residuary clause nor any provision showing any other intention of the testator, such legacy or devise lapses and such testator dies intestate as to such property named in such legacy or devise.
2. Where the property referred to in such lapsed legacy or devise came to the testator from a former deceased husband or wife, within the terms of Section 8577, General Code, and the testator dies -without issue and there are no children or the legal representatives of children of such deceased husband or wife, such property descends pursuant to the provisions of Section 8577, General Code.
3. The general rule as to the order in which an intestate’s property is liable for the payment of his debts is that the personal estate must first be applied and then the realty; and even though a debt is secured by mortgage on real estate, if it is the personal debt of the intestate it is to be paid primarily out of the personalty.
(Marshall, C. J., Allen, Kinkade, Robinson, Jones and Matthias, JJ., concur.)